DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments to the specification have been received and accepted.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 2/4/21 is acknowledged.
4.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21.
Claim Objections
5.	Claims 14-20 are objected to because of the following informalities:  the claims are not in compliance with MPEP rule 1.121(c) as they are filed with the wrong status indicators.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0240831) in view of Visco et al. (US 2014/0170465).
Regarding claim 1, Zeng discloses a negative electrode (anode 408 Fig. 4A, [0062]) comprising: a negative electroactive material comprising one or more materials that include lithium metal ([0038]); and a layer disposed directly on at least a portion of the negative electroactive material and coupled to the negative electroactive material(porous layer 406, Fig. 4A, [0062]-[0063]), the layer comprising anodic aluminum oxide and a plurality of pores (porous 
Visco teaches active metal and active metal intercalation electrode structures and battery cells having ionically conductive protective architecture including an active metal (e.g., lithium) conductive impervious layer separated from the electrode (anode) by a porous separator impregnated with a non-aqueous electrolyte (anolyte) (abstract).   Visco teaches active metals may be used: alkali metals (e.g., Li, Na, K), alkaline earth metals (e.g., Ca, Mg, Ba), or binary or ternary alkali metal alloys with Ca, Mg, Sn, Ag, Zn, Bi, Al, Cd, Ga, In([0030]).  Visco teaches preferred alloys include lithium aluminum alloys, lithium silicon alloys, lithium tin alloys, lithium silver alloys, and sodium lead alloys (e.g., Na4Pb) ([0030]).
It would have been obvious to one of ordinary skill in the art to use  a negative electroactive material comprising a lithium-aluminum alloy as taught by Visco in the negative electrode of Zeng, as art recognized equivalence for the same purpose (i.e., anode active materials). See MPEP 2144.06 II.
Regarding claim 6, modified Zeng discloses all of the claim limitations as set forth above. Modified Zeng further discloses the layer has a thickness of approximately 2 µm – 20 µm (Zeng, [0058]) which encompasses the claimed range  of less than or equal to about 10 microns, thus reading on the claim limitation; and at least a portion of the pores of the plurality of pores extend continuously through the layer to the negative electroactive material  (Zeng, see porous layer 310 with anode 302 in Fig. 3).
According to the MPEP, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 
Regarding claim 7, modified  Zeng discloses all of the claim limitations as set forth above. Modified Zeng further discloses the layer further comprises lithium (Zeng, [0038]).
Regarding claim 8, Zeng discloses  an electrochemical cell (battery 300, Fig. 3, [0051]) comprising: a positive electrode comprising a positive electroactive material (cathode 304,Fig. 3, [0051], [0035]); a negative electrode (anode 302, Fig. 3, [0051]) comprising, a negative electroactive material comprising one or more materials that include lithium metal ([0038]);
and a layer disposed directly on at least a portion of the negative electroactive material and coupled to the negative electroactive material (porous layer 310, Fig. 3, [0051]), the layer comprising anodic aluminum oxide, comprising a plurality of pores (porous layer 200, Fig. 2, [0047]-[0049]), and being electrically insulating([0041]); and an electrolyte disposed between the positive electrode and the negative electrode such that a portion of the electrolyte is disposed within the plurality of pores of the layer([0051], [0059]) but does not explicitly disclose a negative electroactive material comprising a lithium-aluminum alloy.
Visco teaches active metal and active metal intercalation electrode structures and battery cells having ionically conductive protective architecture including an active metal (e.g., lithium) conductive impervious layer separated from the electrode (anode) by a porous separator impregnated with a non-aqueous electrolyte (anolyte) (abstract).   Visco teaches active metals may be used: alkali metals (e.g., Li, Na, K), alkaline earth metals (e.g., Ca, Mg, Ba), or binary or ternary alkali metal alloys with Ca, Mg, Sn, Ag, Zn, Bi, Al, Cd, Ga, In([0030]).  Visco teaches preferred alloys include lithium aluminum alloys, lithium silicon alloys, lithium tin alloys, lithium silver alloys, and sodium lead alloys (e.g., Na4Pb) ([0030]).

Regarding claim 9, modified Zeng discloses all of the claim limitations as set forth above. Modified Zeng further discloses  the layer has a thickness of approximately 2 µ-20 µm (Zeng [0058]) which overlaps the claimed range of greater than or equal to about 5 microns thus reading on the claim limitation and is configured to function as a separator such that the electrochemical cell is free of a distinct separator component (Zeng Fig. 6, [0077]).
According to the MPEP, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 10, modified Zeng discloses all of the claim limitations as set forth above. Modified Zeng further discloses further comprising a polymeric membrane separator disposed between the positive electrode and the layer of the negative electrode (Zeng [0036]), the polymeric membrane separator being ionically-conductive and electrically-insulating (Zeng [0036]).
Regarding claim 11, modified Zeng discloses all of the claim limitations as set forth above. Modified Zeng further discloses the electrolyte comprises one of: (ii)    a salt comprising lithium bis(fluorosulfonyl)imide, lithium bis(trifluoromethanesulfonyl)imide, or a combination of lithium bis(fluorosulfonyl)imide and lithium bis(trifluoromethanesulfonyl)imide and an aqueous, non-aqueous, or hybrid solvent(Visco [0104]).
Allowable Subject Matter
9.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In  particular, the allowable limitation is the negative electroactive material defines a body; and the layer comprises a first layer disposed on a first side of the body and a second layer disposed on a second side of the body opposite the first side of the body.
In the instant invention, the layer is a first layer and the anodizing further includes anodizing a second surface of the electrode precursor to form a second layer including the metal oxide([0021] US 2021/0020912).  The electrode 110 includes a body 112, first layer 114, and a second layer 116(Fig. 3, [0107]). The first layer 114 may be disposed on a first side 118 of the electrode 110(Fig. 3). The second layer 116 may be disposed on a second side 120 of the electrode 110 opposite the first side 118(Fig. 3). In some examples, the electrode 110 is a negative electrode positioned between two positive electrodes([0107]).
Zeng discloses the negative electroactive material defines a body(anode 408, Fig. 4A); and the layer comprises a first layer disposed on a first side of the body (porous layer 406, Fig. 4A) but does not disclose, teach or render obvious a second layer disposed on a second side of the body opposite the first side of the body.
10.	 Claims 3-5 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
12 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is further comprising a positive electrode current collector electrically connected to the positive electrode, wherein the negative electroactive material of the negative electrode is configured to function as a negative electrode current collector such that the electrochemical cell is free of a distinct negative electrode current collector component.
In the instant invention, the body 62 of the negative electrode 60 is electrically conductive (Fig 4, [0111]). In various aspects, the body 62 functions as a current collector within the electrochemical cell 140([0111]). The metal of the electrode 60, such as aluminum, can serve as a current collector because the layer 64 provides sufficient mechanical support to reduce or prevent fracture and pulverization([0111]). The body 62 may therefore be electrically connected to the external circuit 148, either directly or through a terminal (not shown)([0111]). Accordingly, the electrochemical cell 140 may be free of a distinct negative electrode current collector([0111]).
Zeng discloses further comprising a positive electrode current collector electrically connected to the positive electrode(Fig. 6, [0077]), but does not disclose, teach, or render obvious wherein the negative electroactive material of the negative electrode is configured to function as a negative electrode current collector such that the electrochemical cell is free of a distinct negative electrode current collector component.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724